DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-7 of U.S. Application 16/897,504 filed on June 10, 2020 are presented for examination.
Response to Arguments

.


Rejections under USC 102 and 103
Applicant's arguments filed on 10/07/2021 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claim 1 of “As set forth in claim 1, the at least one ridgeline (411) is inclined with respect to a reference surface (S) that passes through the pointed tip (P) and that is perpendicular to the axis (L), and is configured to form an included angle (A) with the reference surface (S); and, the included angle (A) is smaller than 30 degrees. 
The main purpose for limiting the included angle (A) to be less than 30 degrees is that, when the original pointed tip (P) is worn, a structure similar to that of the original pointed tip (P) can be formed. Since it is inevitable for the pointed tip (P) of any one of the structural components (41) to wear and lose the sharpness under long term use, other pointed tips (P') with specific patterns similar to the original pointed tip (P) will be formed on the other ridgelines (411) around the worn pointed tip (P), so that, apart from being able to achieve stable electrical connection with the electronic component to be tested, the service life of the test probe of this application can also be prolonged through the re-forming of the pointed tips (P') when the 

On the contrary, in the test probe of Suzuki, each sharp portion (25) has ridges (27a and 27b) formed on both sides of a peak (26), and each sharp portion (25) is asymmetrical with respect to a straight line (A) which passes through the peak (26) and which is parallel with the axial line of the plunger (12). As a result, the ridges (27a and 27b) of each sharp portion (25) have different lengths (see paragraph [0030] of Suzuki). There is no disclosure in the specification or in the drawings of Suzuki that at least one ridgeline is inclined with respect to a reference surface that passes through the pointed tip and that is perpendicular to the axis, and is configured to form an included angle with the reference surface, and that the included angle is smaller than 30 degrees as claimed in Claim 1 of this application. 
It should be noted that although the axial line (A) of Suzuki passes through the peak (26), it is parallel with the axial line of the plunger (12), but not perpendicular. As such, the axial line (A) of Suzuki is different from the reference surface (S) of this application. With reference to FIG. 10 of Suzuki shown below, which is a cross-sectional view of the test probe thereof, it can be seen that the intersection of any two ridges did not meet the angle limitation as set forth in Claim 1 of this application. 
FIG. 10 

    PNG
    media_image1.png
    345
    364
    media_image1.png
    Greyscale
 
Further, with reference to FIGS. 9A to 9C of Suzuki, a solder ball (71) is caused to contact two peaks (26) of two opposite sharp portions (25) first, and then to slide and contact a peak (26) of a third sharp portion (25). Thus, it can be seen that the main purpose of the test probe of 
 
 
 
 
 
The Examiner states that "it is not inventive to discover the optimum or workable ranges by routine experimentation." Although this application has limited the included angle (A) to be smaller than 30 degrees, it aims to achieve an objective that "a structure similar to the original pointed tip can still be produced after the original pointed tip is worn," and not to attain critical numerical effects, such as maximum friction, minimal wear, etc. Applicant respectfully disagrees. 
In fact, the characteristics of the material used and the angle of wear when contacting the corresponding contact point have been carefully considered, it is concluded that the value of less than 30 degrees is closer to the structure formed after the original pointed tip that is worn. Thus, the limitation of the included angle (A) being less than 30 degrees has its technical significance, and not just a simple numerical change. 
According to the above principle and comparing the technical differences between Suzuki and the present application, apart from not disclosing the technical features of the present, Suzuki has to rely on the asymmetric structures of the sharp portions (25) and the "sliding means" to ensure its function of stable contact. However, in this application, through the re- forming of the pointed tips (P') when the original pointed tip (P) is worn, the service life of the test probe can be prolonged. Suzuki has no consideration at all as to whether or not the service life of the test probe can be prolonged, and whether or not the same function can still be achieved "after the peak is worn." Hence, in terms of the problem to be solved, Suzuki is completely different from the present application. Moreover, the ridges (27a and 27b) on two opposite sides of the peak (26) of Suzuki are relatively steep (greater than 30 degrees). When the peaks (26) of the sharp portions (25) are worn, they cannot achieve the effect of penetration during contact. Thus, the sharp portions (25) of the test probe of Suzuki have the same problem as the contact portions (22) as described in the background of the specification of this application. Hence, the test probe of Suzuki cannot achieve the same effect as the present application. 
Therefore, Suzuki does not disclose or suggest all of the features recited in Claim 1 of this application, and one of ordinary skill in the art cannot achieve the claimed invention based 

The limitations of claim 1 does not disclose the service life of the probe is prolonged due to the structure and functionality of the ridges in combination with the axis. 
Par 42 discloses the sharp portion 25 being a sharp portion being bent towards the center line of plunger 12. If a soldier ball places more weight on a particular side of the contact than another, the portion 25 deforms (or changes angles) which allows another portion to engage uniformly. The sharp portion of 25 are also of different lengths. This makes it so ridges 27a and 27b engages the soldier regardless of material on the actual tip to uniformly contact the material. 
Par 62 discloses the sharp portions 25 can have different shapes based on different uses to create higher levels of uniformity. Figure 6 also shows different shapes in which the point is perpendicular to the axis. Therefore the ridges would be perpendicular to the axis and create an angle smaller than 30 degrees to fully engage the target bump uniformly and if some tips are worn down, the added force would bent that tip to engage another point to sit uniformly on the probe. 



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPGpub 20120249174).

    PNG
    media_image2.png
    717
    465
    media_image2.png
    Greyscale

Prior Art: Suzuki


Regarding claim 1, Suzuki discloses a test probe (11) comprising :a main body (12) extending along an axis (A); and a contact unit (13) connected to said main body (as shown in fig 1) and including a plurality of structural components (apart of 13) surrounding the axis and extending outwardly from said main body along the axis (extending as shown in figs 1-17) , each of said structural components having a pointed tip (26) suitable for contact with an object to be 
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to limit the current taught the angle to be smaller than 30 degrees in order to create sharp enough points for the probe to properly contact the DUT.
Regarding claim 2, Suzuki discloses wherein said structural components are equiangularly spaced 20apart from each other (see figs 1-10 and par 66 lines 1-8 discloses equal intervals).

Regarding claim 6, Suzuki does not fully disclose wherein said included angle is 5-15 degrees.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).It would have been obvious to one of 
Regarding claim 7, Suzuki discloses wherein each of said structural components has a substantially 15triangular prism shape (as shown in fig 1 where the components have 3 sides).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (USPGPub 20120249174) in view of Acconcia et al (USPGPub 20180024166).

Regarding claim 3, Suzuki does not fully disclose wherein said structural components are arranged in pairs and are symmetrical about the axis.
However, Acconcia discloses wherein said structural components are arranged in pairs and are symmetrical about the axis (par 78 discloses the components can be either symmetrical or asymmetrical). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki in view of Acconcia in order to evenly test the DUT based on the contact to contact. 

Regarding claim 4, Suzuki discloses wherein said included angles of said structural components of each71 pair are the same (as shown in figs 1-10 where the pairs of angles 27a and 27b are the same).

Regarding claim 5, Suzuki discloses wherein said included angles of said structural components of one 5of said pairs of structural components have a value different from that of said 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al (USPGPub 20150160265): discloses a contact with inclined ridges to contact a soldier ball. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868